Dismissed and Memorandum Opinion filed December 17, 2019.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00610-CV

     IN THE MATTER OF THE MARRIAGE OF NANETTE YVETTE
           MARLON AND OLIVEIRA FLORINDA MARLON


                  On Appeal from the County Court at Law
                            Waller County, Texas
                     Trial Court Cause No. 19-01-25338

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed July 19, 2019. The notice of
appeal was filed August 5, 2019. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code § 51.207.

      On October 29, 2019, this court ordered appellant to pay the appellate filing
fee on or before November 15, 2019, or the appeal would be dismissed. Appellant
has not paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, the appeal is ordered dismissed. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified time).


                                       PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.




                                         2